Citation Nr: 0610612	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  05-28 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pulmonary 
asbestosis (also claimed as pneumonia).

2.  Entitlement to service connection for a major depressive 
disorder (also claimed as a nervous condition).

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	REINA DAVIS PEREZ, Esq.



INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for pulmonary asbestosis, major depressive 
disorder, and PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2006 a letter from the veteran's attorney-
representative was received at the Board requesting a video 
conference hearing.  Accordingly, this matter is REMANDED for 
the following:

Schedule the veteran for a video 
conference hearing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





